EXHIBIT 10.2

AGREEMENT




This Agreement (this “Agreement”) is dated as of August 5, 2014, between Vycor
Medical, Inc., a Delaware corporation (the “Company”), and Fountainhead Capital
Management Limited (“Fountainhead”).




RECITALS

WHEREAS, the Company and Fountainhead have mutually determined that it is in the
best interests of the Company that Fountainhead enter into a Stock Sale Plan
under Rule 10b5-1 (the “Plan”) with respect to Fountainhead’s current holdings
of the Company’s Common Stock.

WHEREAS, as an inducement to Fountainhead entering into the Plan, the Company is
willing to extend the expiration date of certain warrants currently held by
Fountainhead and Fountainhead is willing to enter into the Plan in consideration
of such extension.  

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Fountainhead agree as
follows:

AGREEMENT


1)

Rule 10b5-1 Plan.  On or before August 31, 2014, Fountainhead shall enter into a
Stock Sale Plan under Rule 10b5-1 (the “Plan”) in respect of its current Company
shares. Pursuant to the Plan, Fountainhead will appoint a Broker-Dealer to sell
a specified amount of Company shares (up to a maximum per quarter equivalent to
1% of the then issued and outstanding shares of Company Common Stock) at a price
which shall not be less than $4.50 per share.  The Plan to be adopted by
Fountainhead shall be in the form attached hereto as Exhibit A and shall only be
amended by the mutual agreement of both the Company and Fountainhead. This
Agreement does not relate to any future Company shares Fountainhead may receive
as a result of consulting fees, warrant exercises or the conversion of Series D
Preferred Stock issuable pursuant to the Share Exchange Agreement, nor to the
sale of the Series D Preferred Stock itself.

2)

Extension of Warrants.  Concurrent with Fountainhead entering into the Plan, the
Company shall extend the expiration date of (a) Fountainhead’s existing 343,411
warrants exercisable at $1.88 per share expiring on February 10, 2015 and (b)
337,517 Warrants exercisable at $2.63 per share expiring on September 29, 2015
to August 5, 2017.  In all other respect, such warrants shall remain unchanged
and shall remain enforceable in accordance with their original terms.

3)

Entire Agreement.  This Agreement, together with the exhibits hereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and





--------------------------------------------------------------------------------





supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

4)

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing delivered by fax or
e-mail transmission and shall be deemed given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (Eastern Time) or (b) the next day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto later
than 5:30 p.m. (Eastern Time). The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

5)

Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Fountainhead or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

6)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Fountainhead (other than by merger).  Fountainhead may
assign any or all of its rights under this Agreement to any Person to whom such
Fountainhead assigns or transfers any of the securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
securities, by the provisions of the this Agreement that apply to Fountainhead.

7)

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

8)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of Boca Raton. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Boca Raton, Palm Beach County for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a





2







--------------------------------------------------------------------------------





copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then in addition to the obligations
of any party, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

9)

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

10)

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

11)

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Fountainhead and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

12)

Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments thereto. In addition, each
and every reference to share prices and shares of Company stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the
Company common stock that occur after the date of this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.





3







--------------------------------------------------------------------------------





VYCOR MEDICAL, INC.




/s/ David Cantor

Address for Notice:
6401 Congress Ave.
Suite 140
Boca Raton, FL 33487

By:__________________________________________

Name:  David Cantor
Title:    President




With a copy to (which shall not constitute notice):

Fax:  (631) 794-2444

Robert Diener, Esq.
56 Laenani Street
Haiku, HI 96708
Fax: (310) 362-8887


 


 
 
 

FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED




/s/ Gisele La Miere

Address for Notice:
Portman House
Hue Street
St. Helier
Jersey
JE4 5RP, C.I

By:__________________________________________

Name:  Gisele La Miere
Title:  For and on behalf of Moulton Limited--Director




/s/  Carole Dodge

Fax: +44 1534 630113

By:__________________________________________

Name:  Carole Dodge
Title:  For and on behalf of Moulton Limited--Director




 

 

 

 

 




 








4







--------------------------------------------------------------------------------